Name: Commission Implementing Regulation (EU) 2019/936 of 6 June 2019 amending Implementing Regulations (EU) No 808/2014, (EU) No 809/2014 and (EU) No 908/2014 as regards financial instruments set up under the programmes for rural development
 Type: Implementing Regulation
 Subject Matter: budget;  regions and regional policy;  European construction;  cooperation policy;  EU finance;  management;  agricultural policy;  economic policy
 Date Published: nan

 7.6.2019 EN Official Journal of the European Union L 149/58 COMMISSION IMPLEMENTING REGULATION (EU) 2019/936 of 6 June 2019 amending Implementing Regulations (EU) No 808/2014, (EU) No 809/2014 and (EU) No 908/2014 as regards financial instruments set up under the programmes for rural development THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1305/2013 of the European Parliament and of the Council of 17 December 2013 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) and repealing Council Regulation (EC) No 1698/2005 (1), and in particular Article 8(3) thereof, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (2), and in particular Articles 36(6) and 62(2)(a) hereof, Whereas: (1) The possibility to set-up financial instruments combining European Structural and Investment Funds contributions with European Investment Bank financial products under the European Fund for Strategic Investments was introduced in Article 38(1)(c) of Regulation (EU) No 1303/2013 of the European Parliament and of the Council (3) by Regulation (EU, Euratom) 2018/1046 of the European Parliament and of the Council (4). (2) This new provision applies also to the financial instruments set up under the European Agricultural Fund for Rural Development (EAFRD) programmes. Some implementing rules laid down in Commission Implementing Regulations (EU) No 808/2014 (5), (EU) No 809/2014 (6) and (EU) No 908/2014 (7) contain references to financial instruments as referred to in Article 38(1) of Regulation (EU) No 1303/2013 before its amendment by Regulation (EU, Euratom) 2018/1046. Therefore, a reference to the new point (c) of Article 38(1) should be introduced to the relevant provisions of those acts. (3) Implementing Regulations (EU) No 808/2014, (EU) No 809/2014 and (EU) No 908/2014 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Rural Development Committee and the Committee on the Agricultural Funds, HAS ADOPTED THIS REGULATION: Article 1 In point 10(c) of Part 1 of Annex I to Implementing Regulation (EU) No 808/2014 the second subparagraph is replaced by the following: When a measure or a type of operation with specific EAFRD contribution rate contributes to the financial instruments referred to in Article 38(1)(b) and (c) of Regulation (EU) No 1303/2013, the table shall indicate separately the contribution rates for financial instruments and for other operations and an indicative EAFRD amount corresponding to the planned contribution to the financial instrument. Article 2 Implementing Regulation (EU) No 809/2014 is amended as follows: (a) in Article 48, paragraph 6 is replaced by the following: 6. As regards the financial instruments referred to in Article 38(1)(b) and (c) of Regulation (EU) No 1303/2013, paragraphs 1 to 5 of this Article shall neither apply to the contribution to the financial instrument nor to the support to the final recipient. However, Articles 58 and 59 of Regulation (EU) No 1306/2013 and Article 9 of Commission Delegated Regulation (EU) No 480/2014 (*1) shall apply. (*1) Commission Delegated Regulation (EU) No 480/2014 of 3 March 2014 supplementing Regulation (EU) No 1303/2013 of the European Parliament and of the Council laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund (OJ L 138, 13.5.2014, p. 5)." (b) in Article 51, paragraph 5 is replaced by the following: 5. As regards the financial instruments referred to in Article 38(1)(b) and (c) of Regulation (EU) No 1303/2013, paragraphs 1 to 4 of this Article shall neither apply to the contribution to the financial instrument nor to the support to the final recipient. However, Articles 58 and 59 of Regulation (EU) No 1306/2013 and Article 9 of Delegated Regulation (EU) No 480/2014 shall apply. Article 3 In Article 22(2) of Implementing Regulation (EU) No 908/2014, the third subparagraph is replaced by the following: As regards financial instruments set up in accordance with Article 38(1)(b) and (c) of Regulation (EU) No 1303/2013, the expenditure shall be declared in respect of the reference periods referred to in the first subparagraph once the conditions for each subsequent application for interim payment as laid down in Article 41(1) of that Regulation are met. Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 June 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 487. (2) OJ L 347, 20.12.2013, p. 549. (3) Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (OJ L 347, 20.12.2013, p. 320). (4) Regulation (EU, Euratom) 2018/1046 of the European Parliament and of the Council of 18 July 2018 on the financial rules applicable to the general budget of the Union, amending Regulations (EU) No 1296/2013, (EU) No 1301/2013, (EU) No 1303/2013, (EU) No 1304/2013, (EU) No 1309/2013, (EU) No 1316/2013, (EU) No 223/2014, (EU) No 283/2014, and Decision No 541/2014/EU and repealing Regulation (EU, Euratom) No 966/2012 (OJ L 193, 30.7.2018, p. 1). (5) Commission Implementing Regulation (EU) No 808/2014 of 17 July 2014 laying down rules for the application of Regulation (EU) No 1305/2013 of the European Parliament and of the Council on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (OJ L 227, 31.7.2014, p. 18). (6) Commission Implementing Regulation (EU) No 809/2014 of 17 July 2014 laying down rules for the application of Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to the integrated administration and control system, rural development measures and cross compliance (OJ L 227, 31.7.2014, p. 69). (7) Commission Implementing Regulation (EU) No 908/2014 of 6 August 2014 laying down rules for the application of Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to paying agencies and other bodies, financial management, clearance of accounts, rules on checks, securities and transparency (OJ L 255, 28.8.2014, p. 59).